DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 – 15, 17 – 19 and 21 – 22 are allowed.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claims 1 – 3 and 4 – 11, line 1: delete : “Withdrawn” and insert “Original”
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Arguments/Remarks dated November 3, 2021 to claims 1 – 15, 17 – 19 and 21 – 22 in regards to rejection of Zohar (U.S. Patent Publication No. 2016/0220088 A1) and YU (CN 204095369 U) are found to be persuasive and after further consideration, independent claim 12 is allowable.
Although Yu and Zohar generally teaches an eraser assembly with the limitations of the claim, Yu and Zohar, alone or in combination do not teach, suggest or make obvious an eraser insert comprising a pull access aperture at an end of the eraser insert extending through the eraser insert, the pull access aperture having a first edge, a second edge opposite the first edge and an opening disposed there between; a continuous rim disposed in the peripheral portion of the mounting surface, the continuous rim extending continuously from a first end at the first edge of the pull access aperture to a second end at the second edge of the access aperture; an annular region disposed within the central portion and spaced away from the continuous rim, the annular region projecting from the first side and in a direction away from the second side, with the additional elements of the claim as required by amended claim 12.  
Further, Applicant has amended claim 1 to depend from allowed independent claim 12, therefore claims 1 – 11, 13 – 15, 17 – 19 and 21 – 22 are allowable as being dependents of allowed claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024. The examiner can normally be reached Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Examiner, Art Unit 3723